Title: To Thomas Jefferson from Charlotte Hare, [20? February 1789]
From: Hare, Charlotte
To: Jefferson, Thomas



[20? February 1789]

Miss Charlotte Hare presents her Compliments to Mr. Jefferson, and from a recollection of the very friendly and polite offers of assistance with which he favored Miss Hare (while at St. Germains last autumn) she again intrudes a request of Mr. Jefferson’s permission to enclose a Letter to Mr. Hare at Philadelphia, who Mr. Jefferson likewise recollected to have Married Miss Willing and who Miss Hare has heard speak, of Mr. Jefferson in terms, which renders his obliging Attention particularly grateful to Miss Hare.
Au Couvent du Calvaire pres du Luxembourg rue de Vaugirard a Paris.
